Case 3:20-cv-00888-RDM-CA Document 11 Filed 07/28/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RIGOBERTO HERNANDEZ, ; Civil No. 3:20-cv-888
Petitioner : (Judge Mariani)
V.
BERNADETTE MASON, et ai.,
Respondents
ORDER
AND NOW, this Ad" day of July, 2020, upon consideration of the petition for writ
of habeas corpus (Doc. 1), and in accordance with the Court's Memorandum of the same
date, IT IS HEREBY ORDERED THAT:
1. The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc. 1)
is DISMISSED as time-barred by the statute of limitations. See 28 U.S.C. §
2244(d).
2. The Clerk of Court is directed to CLOSE this case.

3. There is no basis for the issuance of a certificate of appealability. See 28
U.S.C. § 2253(c).

aS
)
/

fsa

Robert D. Mariani
United States District Judge

 
